Citation Nr: 1709687	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  08-35 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for scars, left eyebrow, left upper lip, and nose fracture with deformity.

2.  Entitlement to a rating in excess of 10 percent for a mandible fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, M.D., and L.D.



ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to September 1956.  He received the Combat Infantryman Badge.

These matters come before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In that decision, the RO denied ratings in excess of 10 percent for a left upper lip scar with moderate deformity and a mandible fracture with slight malocclusion.  The Veteran's left upper lip scar has subsequently been combined with service-connected scarring of the left eyebrow and nose fracture for purposes of rating the scars.

In April 2009, the Veteran requested a hearing before a Decision Review Officer (DRO) at the RO.  He withdrew his hearing request in June 2009 (see a June 2009 statement from the Veteran (VA Form 21-4138)).

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an October 2016 videoconference hearing at the RO.  A transcript of the hearing has been associated with his file.  At the hearing, the VLJ granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

The issue of entitlement to an increased rating for a mandible fracture is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's scarring of the left eyebrow, left upper lip, and nose fracture is manifested by occasional lip scar pain, but has not been associated with any characteristics of disfigurement, tissue loss, gross distortion or asymmetry of features, or any other disabling effects.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for scars, left eyebrow, left upper lip, and nose fracture with deformity are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321 (b), 4.1, 4.2, 4.7, 4.10, 4.21 (2016), 4.118, Diagnostic Codes (DCs) 7800, 7804 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21   (2004); see 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim.  Those five elements include (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in January 2008, the RO notified the Veteran of the evidence needed to substantiate his claim for an increased rating for scars, left eyebrow, left upper lip, and nose fracture with deformity.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's veteran status has been substantiated.  He was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the January 2008 letter. 

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 5103 (a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate an increased rating claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Additionally, the Veteran must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.  

Furthermore, the Court directed that as with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id.  

The January 2008 letter told the Veteran that evidence of worsening could substantiate the increased rating claim.  He was notified in the letter that medical or lay evidence could be submitted to substantiate his increased rating claim and was provided with specific examples.  The January 2008 letter also stated that the Veteran could submit statements from individuals who could describe the manner in which his disability had worsened.

The January 2008 letter explained that disability ratings are determined by applying VA's rating schedule under which the RO would assign an evaluation rating from 0 to 100 percent, and that it would consider evidence of the nature of the symptoms of the condition, their severity and duration, and their impact upon employment.  Thus, the duty to notify has been satisfied in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
 § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159 (c)(4). 

The Court has held that the provisions of 38 C.F.R. § 3.103 (c)(2) (2016) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488   (2010) (per curiam).  Here, the Board finds that, consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. § 3.103 (c)(2), and that the October 2016 Board hearing was legally sufficient. 
At the Veteran's October 2016 hearing, the undersigned VLJ identified the issues on appeal.  Also, information was solicited during the hearing regarding the severity and functional impacts of the Veteran's claimed disabilities.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id.  at 497.  Although the VLJ did not explicitly suggest the submission of any additional evidence, on these facts, such omission was harmless.  The hearing discussion did not reveal any specific, existing evidence that had been overlooked with regard to the claim for an increased rating for scars, left eyebrow, left upper lip, and nose fracture with deformity.

VA obtained the Veteran's service treatment records and all of the identified relevant post-service VA treatment records.  In addition, the Veteran was afforded VA examinations to assess the severity of his service-connected scars, left eyebrow, left upper lip, and nose fracture with deformity.  He has not reported, and the evidence does not otherwise reflect, that he has received any relevant private medical treatment for this disability during the claim period.

Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's scars, left eyebrow, left upper lip, and nose fracture with deformity are rated under 38 C.F.R. § 4.118, DC 7800.  The rating criteria for scars were revised during the claim period, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  These amendments, however, are only effective for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran has not requested such consideration.  As his claim was received in June 2007, the 2008 amendments are not applicable in this appeal.

Under the applicable version of DC 7800, a 10 percent rating is warranted for disfigurement of the head, face, or neck with one characteristic of disfigurement.  38 C.F.R. § 4.118, DC 7800.

A 30 percent rating is warranted for disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  Id. 

A 50 percent rating is warranted for disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement. Id.

An 80 percent rating is warranted for disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  Id.

Note (1) indicates that the eight characteristics of disfigurement, for purposes of evaluation under DC 7800, are: (1) scar 5 or more inches (13 or more centimeters) in length, (2) scar at least one-quarter inch (0.6 centimeters) wide at widest part, (3) surface contour of scar elevated or depressed on palpation, (4) scar adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 square centimeters), (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters), (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters), and (8) skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  38 C.F.R. § 4.118, DC 7800, Note (1) (2007).

In this case, a February 2008 VA examination report indicates that the Veteran had a linear scar on the left upper lip which ran from the outside of the lip to the inside of the mouth in a vertical fashion.  He reported that the scar was occasionally painful and itchy.  Examination revealed that the scar had a maximum length of 1.5 centimeters and a maximum width of 0.1 centimeters and that there was underlying soft tissue damage.  The scar was not tender to palpation, it did not result in any limitation of motion or loss of function, it was the same color as normal skin, its texture was normal, and there was no adherence to underlying tissue, skin ulceration or breakdown over the scar, underlying tissue loss, elevation or depression of the scar, induration or inflexibility, or disfigurement of the head, face, or neck.  The Veteran was diagnosed as having a left upper lip scar with mild deformity.

The Veteran reported during a July 2009 VA examination that he experienced itching and some pain associated with his scars.  Examination revealed two superficial scars at the left eyebrow and the left upper lip.  The eyebrow scar was 2 centimeters long and 1 millimeter wide and the lip scar was 7 centimeters long and 1 millimeter wide.  The lip scar extended from the left upper lip to the inner superior border of the mouth and into the mouth.  The scars were not painful on examination, there was no adherence to underlying tissue, there was no atrophy or scaliness, the scars were not unstable, and there was no elevation or depression.  Also, there was no keloid, hypopigmentation, hyperpigmentation, distortion, or induration and the scars did not cause any limitation of motion or loss of function.  Diagnoses of scar formation at the left eyebrow and left upper lip were provided.

The report of a July 2012 VA examination reflects that there was no gross distortion or asymmetry of any feature or paired set of features of the head, face, or neck.  The Veteran was retired, but his scarring did not have any significant effects on his occupation or daily activities.

A June 2014 VA examination report indicates that the Veteran had a left upper lip scar and a left eyebrow scar which extended towards the baseline.  He reported that he experienced occasional lip pain, but that the eyebrow scar was not painful or unstable.  The scars were not unstable with frequent loss of covering of skin over the scars and none of the scars were due to burns.  The left medial eyebrow scar measured 2 centimeters by 0.2 centimeters and the left upper lip scar measured 1.5 centimeters by 0.1 centimeters.  There was no elevation, depression, adherence to underlying tissue, missing underlying soft tissue, or abnormal pigmentation or texture of the head, face, or neck.  Also, there was no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  The scars did not result in any limitation of function and there were no other pertinent physical findings, complications, conditions, signs, or symptoms associated with any scar.  The Veteran was diagnosed as having a left eyebrow residual scar and a nose fracture with external deformity.  These disabilities did not impact his ability to work.

The above evidence reflects that the Veteran has left eyebrow and left lip scars which have not been associated with any characteristics of disfigurement at any time during the claim period.  Also, there has been no visible or palpable tissue loss or any gross distortion or asymmetry of features.  Thus, the symptoms associated with the Veteran's scars have not met or approximated the criteria for a compensable rating under DC 7800 at any time during the claim period.  The Board acknowledges that the Veteran has reported occasional pain associated with his lip scar.  Nevertheless, scar pain is contemplated by a 10 percent rating under DC 7804 and this is the maximum possible rating for scar pain.  Moreover, the Veteran's scars have not resulted in any limitation of motion or loss of function and have not had any other disabling effects.  Hence, the criteria for a rating in excess of 10 percent for scars, left eyebrow, left upper lip, and nose fracture with deformity have not been met at any time during the claim period.

In reaching its decision in this appeal, the Board has considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  The record neither shows that the evidence is so evenly balanced as to warrant a higher rating for the Veteran's scars, left eyebrow, left upper lip, and nose fracture with deformity, nor does the evidence show that the Veteran's scarring more closely approximates the criteria for a rating in excess of 10 percent at any time during the claim period.  Hence, the claim must be denied.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.118, DCs 7800, 7804.

Extraschedular Consideration

Pursuant to 38 C.F.R. § 3.321 (b)(1), the Under Secretary for Benefits or the Director of Compensation Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321 (b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The symptoms associated with the Veteran's disability are all contemplated by the appropriate rating criteria as set forth above.  Specifically, DC 7804 contemplates the Veteran's reports of scar pain.  The Veteran has not demonstrated any symptomatology that falls outside the scope of the applicable criteria.  Thus, referral for consideration of an extraschedular evaluation is not warranted. 38 C.F.R. § 3.321 (b)(1).

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the United States Court of Appeals for the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

Total Disability Rating Based on Individual Unemployability (TDIU)

The Court has held that entitlement to a TDIU may be an element of an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability. Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

The evidence reflects that the Veteran has been retired throughout the entire claim period, but there is no evidence that his retirement was due to service-connected disability or that he is prevented from securing and following gainful employment due to any such disability.  As there is no evidence of unemployability due to a service-connected disability during the claim period, the question of entitlement to a TDIU is not raised under Roberson and Rice in this instance.


ORDER

Entitlement to a rating in excess of 10 percent for scars, left eyebrow, left upper lip, and nose fracture with deformity is denied.


REMAND

Disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2016), pertaining to functional impairment. The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Moreover, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016); Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2016).
The Veteran was afforded a VA examination in March 2013 to determine the severity of his service-connected mandible fracture.  The examination report indicates that there was malunion of the mandible with slight displacement and that the Veteran's mouth opening was within normal range (40 millimeters) and allowed for mastication.  The examiner who conducted the examinations did not report if there was any weakened movement, excess fatigability, incoordination, pain, or flare-ups associated with the Veteran's mandible fracture or whether any such factors caused additional functional loss/functional impairment of the mandible. Also, the mandible was not tested for pain on both passive motion and active motion.  Thus, clarification is required.

Updated VA treatment records should also be secured upon remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for a mandible fracture and its residuals, to include the dates of any such treatment.

Ask the Veteran to complete an authorization for VA to obtain all records of his treatment for a mandible fracture and its residuals from any sufficiently identified private treatment provider from whom records have not already been obtained.  The AOJ shall attempt to obtain any relevant private treatment records for which a sufficient release is obtained.  All efforts to obtain these records must be documented in the file. 

If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).  Additionally, any record that includes any non-English language should be translated to English.

2.  Obtain and associate with the file all updated records of the Veteran's treatment from the VA Caribbean Healthcare System dated from October 2014 through the present; and all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e). Additionally, any record that includes any non-English language should be translated to English.

3.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected mandible fracture.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner should report the nature and severity of all residuals associated with the Veteran's service-connected mandible fracture.  In particular, the examiner should report whether there is malunion or nonunion of the mandible and comment on the degree of such impairment (i.e., slight, moderate, severe) and the relative loss of masticatory function.

The examiner should also report the inter-incisal range and range of lateral excursion (in millimeters) of the temporomandibular articulation on both active motion and passive motion.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also specifically answer the following question with respect to all appropriate ranges of motion of the mandible:

What is the extent of any additional limitation of motion of the mandible (in millimeters) due to weakened movement, excess fatigability, incoordination, or pain during flare-ups and/or with repeated use?

To the extent possible, any manifestations of the Veteran's mandible fracture should be distinguished from those of any other disorder present (e.g., edentulism).

The examiner must provide reasons for any opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his service-connected mandible fracture.

4.  If the full benefit sought on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


